In a proceeding to quash a subpoena, petitioner appeals from an "amended amended order” of the Supreme Court, Putnam County, dated March 17, 1976, which (1) dismissed the petition and (2) directed him to testify before the Temporary State Commission of Investigation. "Amended amended order” affirmed, with $50 costs and disbursements. The stay contained in the order of this court dated March 24, 1976 is hereby vacated. Appellant shall attend, testify and give evidence upon such date as shall be fixed by the respondent upon not less than 10 days’ written notice. Special Term correctly decided that petitioner must respond to the subpoena of the respondent commission, as he is not afforded a privilege to avoid said appearance. The claim of legislative privilege, if viable, is premature. Hopkins, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.